

116 HR 3350 IH: VA Emergency Transportation Act
U.S. House of Representatives
2019-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3350IN THE HOUSE OF REPRESENTATIVESJune 19, 2019Mrs. Hartzler (for herself, Mr. Cunningham, Mr. Bishop of Georgia, Ms. DeLauro, Mr. Meadows, Mr. Turner, Mr. Bacon, Ms. Gabbard, Mr. Kilmer, Mr. Byrne, Mr. Cole, Mr. Mast, Mr. Steube, Mrs. Rodgers of Washington, Mr. Harder of California, Ms. Wild, Mr. Van Drew, Mr. Tipton, Ms. Spanberger, and Ms. Norton) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to reimburse veterans for the cost of emergency medical
			 transportation to a Federal facility, and for other purposes.
	
 1.Short titleThis Act may be cited as the VA Emergency Transportation Act. 2.Reimbursement of emergency medical transportation to a Federal facility (a)In generalSection 1725 of title 38, United States Code, is amended—
 (1)in the heading, by striking emergency treatment and inserting emergency services; (2)by striking the emergency treatment each place it appears and inserting such emergency services;
 (3)by striking such treatment each place it appears and inserting such emergency services; (4)by striking that treatment each place it appears and inserting such emergency services;
 (5)by striking the treatment each place it appears and inserting such emergency services; (6)by striking in a non-Department facility each place it appears;
 (7)by striking same treatment and inserting same emergency services; (8)in subsection (a)(2)(A), by striking health care provider that furnished the treatment and inserting provider that furnished such emergency services;
 (9)in subsections (a) through (d), as amended by the preceding paragraphs, by striking emergency treatment each place it appears and inserting emergency services; (10)in subsection (b)(3)(B), by striking (f)(2)(B) or (f)(2)(C) and inserting (f)(4)(B) or (f)(4)(C); and
 (11)in subsection (f)— (A)by redesignating paragraph (1), (2), and (3) as paragraphs (3), (4), and (5), respectively;
 (B)in paragraph (3), as redesignated, insert in a non-Department facility after services furnished; and (C)by inserting before paragraph (3), as redesignated, the following new paragraphs (1) and (2):
						
 (1)The term emergency services includes emergency treatment and emergency transportation. (2)The term emergency transportation means transportation of a veteran by ambulance or air ambulance by a non-Department provider—
 (A)to a facility for emergency treatment; or (B)from a non-Department facility where such veteran received emergency treatment—
 (i)to a Department or other Federal facility; and (ii)at a time described in paragraph (3)(C).. 
					(b)Technical and conforming amendments
 (1)Definition of emergency treatmentSection 1728(c) of such title is amended by striking 1725(f)(1) and inserting 1725(f) . (2)Table of sectionsThe table of sections at the beginning of chapter 17 of such title is amended by striking emergency treatment and inserting emergency services.
				